DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on May 14, 2020 has been entered, claim 3 is canceled by applicant. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Myung et al., (KR 20160008341, using EPO machine translations for citations).
Regarding claims 1, 2, 4-8 and 13-15, Myung discloses a non aqueous electrolyte solution for lithium secondary batteries (CLAIMS 13& 14) containing the compound which has isocyanide group, a ionizable lithium salt, and an organic solvent [0013], the isocyanide group is represented by the following formula (1), lithium secondary battery electrolyte  [0014]-[0016]

    PNG
    media_image1.png
    37
    151
    media_image1.png
    Greyscale
[Formula 1; original KR20160008341]
 Myung further discloses the R is an alkyl group having 1 to 10 carbon atoms [0017] (CLAIMS 1, 2 & 4). The isocyanide group is selected from t-butyl-isocyanide (tert-butyl isocyanide), 1-n-pentyl isocyanide, 2, 6-dimethylphenyl isocyanide, t-octyl isocyanide (tetramethylbutyl isocyanide) and ethyl isocyanoacetate [0020] (CLAIM 5), the isocyanide is included in amount of 0.1 to 5 parts by weight based on 100 parts by weight [0035] (CLAIM 6).  As the organic solvent, cyclic carbonates are included [0039] (CLAIM 7).  The ionizable lithium salt can be represented by Li + X- as the electrolyte salt [0036] (CLAIM 8). As the cathode active material, a cathode active material capable of inserting and detaching lithium ions, for  example at least one selected from cobalt, manganese, nickel, and at least one of a composite oxide of lithium [0046] (CLAIM 15).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Myung et al., (KR 20160008341, using EPO machine translations), as applied to claim 1 above, and further in view of  Aurbach et al., “On the use of vinylene carbonate (VC) as an additive to electrolyte solutions for Li-ion batteries”.
Regarding claims 9 and 10, Myung discloses all of the limitations as set forth above in claim 1.  Myung discloses in example 1, ethylene carbonate (EC), propylene carbonate (PC) and ethyl carbonate (EMC) were mixed in a weight ratio of 3:2.5:4.5 to prepare a solvent mixture 
Myung further discloses 0.5 part by weight of vinylene carbonate (VC) was added to the solution. Myung does not disclose the vinylene carbonate was added as an additive different form organic isocyanides. However, Aurbach et al., discloses vinylene carbonate (VC) is used  as an additive to electrolyte solutions for Li-ion batteries, vinylene carbonate as additive in a Li ion battery improves cyclability, and reduces irreversible capacity (Aurbach et al., [abstract]). 
It would have been obvious to one having ordinary skill in the art to add the vinylene carbonate (VC) as an additive different from organic isocyanide to the electrolyte solution of Myung in order to improve battery cyclability as taught by Aurbach.  Therefore the vinylene carbonate reads on the claimed additive different from organic isocyanides (CLAIM 9). Myung further discloses thereafter, 1 part by weight of t-butyl isocyanide (tert-butyl isocyanide) was added to the mixture, and then LiPF6 1M was added and dissolved to prepare a nonaqueous electrolyte solution [0075].  Examiner notes that 1M of LiPF6 converts to 10 wt. % of LiPF6 (CLAIM 10). 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Myung et al., (KR 20160008341, using EPO machine translations for citations).
Regarding claims 11 and 12,  Myung does not explicitly disclose a method for scavenging water and suppressing the generation of HF  in a non-aqueous electrolyte composition, by adding an a water scavenging additive and a HF suppressing additive , wherein the water scavenging and HF suppressing  additive is an organic isocyanide.  However Myung discloses an non aqueous electrolyte solution for lithium secondary batteries containing the 

    PNG
    media_image1.png
    37
    151
    media_image1.png
    Greyscale
[Formula 1; original KR20160008341].
 Myung further discloses the R is an alkyl group having 1 to 10 carbon atoms [0017].   Due to Myung using the same isocyanide group 
    PNG
    media_image1.png
    37
    151
    media_image1.png
    Greyscale
represented by the same formula 1 as the applicant, the isocyanide group is expected to behave a water scavenging and HF suppressing additive, absent any evidence to the contrary. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d1655, 1658 (Fed. Cir. 1990).
Myung does not explicitly include a method for scavenging water in a non-aqueous electrolyte composition of an electrochemical cell, comprising a step of adding a water scavenging additive into the non-aqueous electrolyte composition. However, Myung’s compound is the same as applicant’s compound. Therefore when the compound of Myung is added to the non-aqueous electrolyte composition as it is shown above, it certainly would be expected to scavenge water since the addition of the organic isocyanide is the same compound as Myung uses in his electrolyte composition (CLAIM 11).
 Myung does not explicitly include a method for suppressing the generation of HF in a non-aqueous electrolyte composition of an electrochemical cell, comprising a step of adding an HF suppressing additive into the non-aqueous electrolyte composition. However, Myung’s compound is the same as applicant’s compound. Therefore when the compound of Myung is (CLAIM 12). 
In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d1655, 1658 (Fed. Cir. 1990). (CLAIMS 11 & 12) 
Response to Arguments
Applicant’s arguments filed May 14, 2020 have been considered but are moot due to the amendments to the claims. Therefore, the rejections have been withdrawn. A new grounds of rejection is included herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NIARA TRANT/Examiner, Art Unit 1722             

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722